1
2
3                                                                        JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT MENDOZA,                          Case No. 2:20-cv-06495-JVS-MAA
12
                         Petitioner,          JUDGMENT
13
14          v.

15   PEOPLE OF THE STATE OF
16   CALIFORNIA,

17                       Respondent.
18
19
           Pursuant to the Order Dismissing Petition and Dismissing Action Without
20
     Prejudice filed herewith,
21
           IT IS ORDERED AND ADJUDGED that the Petition is DISMISSED and
22
     the action is DISMISSED without prejudice.
23
24
     DATED: May 24, 2021
25
26
                                       ____________________________________
27                                     JAMES V. SELNA
28                                     UNITED STATES DISTRICT JUDGE
